     Case: 1:16-cr-00793 Document #: 96 Filed: 12/23/20 Page 1 of 5 PageID #:344




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                                              )
v.                                            )               No. 16 CR 793
                                              )               Judge Wood
                                              )
                                              )
MICHAEL PERSAUD,                              )
                                              )
                                              )
                                              )

       DEFENDANT MICHAEL PERSAUD’S REPLY IN SUPPORT OF HIS MOTION
       TO BAR, IN PART, CERTAIN OPINIONS OF THE GOVERNMENT’S
       “EXPERT” WITNESS, DR. JOHN LEVINE, OR FOR A DAUBERT HEARING

       Defendant, Michael Persaud, by and through his undersigned counsel, submits

this Reply in support of his Motion to bar the testimony of the Government’s expert witness, Dr.

John Levine, and for a Daubert hearing, and states as follows:

       In its Response, the Government now finally admits that Dr. Levine: 1) essentially knows

nothing at all about the specific facts of the present case, and 2) he will not offer any “opinions”

at all in this case. Based upon those two entirely new and damning admissions, Mr. Persaud does

not seek to merely bar the testimony of Dr. Levine, in part – Mr. Persaud seeks to bar the

testimony of Dr. Levine in its entirety.

       Despite those two admissions, the Government contends that it should still be allowed to

call Dr. Levine as an “expert witness,” not to offer any opinions at all, and not to apply the facts

of this case to any applicable standards of any kind, but rather to provide some sort of


                                                  1
     Case: 1:16-cr-00793 Document #: 96 Filed: 12/23/20 Page 2 of 5 PageID #:345




“instruction” or generalized tutorial to the jury. This Court should bar Dr. Levine’s testimony in

its entirety.

        Indeed, here, the Government concedes that one or more fact witnesses from the “victim”

companies, or otherwise, will be explaining and testifying about the exact same subject areas for

which Dr. Levine is being proffered. The testimony of these non-expert witnesses makes some

sense because they presumably will be talking about the particular facts of the present case and

how the generalized concepts that Dr. Levine has been hired to talk about apply to those

facts. However, in its Response, the Government fails to articulate any basis that would explain

why these non-expert witnesses are not capable or qualified to explain, i.e., instruct or tutor, the

jurors in the very same manner as Dr. Levine. Accordingly, by the Government’s own

admission, the testimony of Dr. Levine is cumulative of the testimony of its non-expert

witnesses. Perhaps more importantly, at least the testimony of the non-expert witnesses will

presumably be tethered to the facts of this case. Conversely, the testimony of Dr. Levine, as

admitted by the Government in its Response, will be entirely untethered to the facts of this case.

Therefore, not only is Dr. Levine’s testimony cumulative of the testimony to be provided by the

non-expert witnesses, it is entirely irrelevant to the facts and charges presented in this case.

        The Government further argues in its Response that Dr. Levine is an “expert.” He may be

an expert in some things. However, in light of the fact that he knows nothing of the facts of the

present case, and will not apply any of the facts of the present case to the subjects of his alleged

expertise, his status as a generalized “expert” does not advance the position of the Government in

any way.



                                                  2
     Case: 1:16-cr-00793 Document #: 96 Filed: 12/23/20 Page 3 of 5 PageID #:346




       Similarly, the fact that some Courts have found him to be an expert in some things does

not establish that his testimony is needed or relevant in the present case – much less that it is not

cumulative in the present case. The Government has failed to articulate how Dr. Levine’s expert

testimony in any of the other cases where he was purportedly qualified as an expert was similar

to his role in this case. In other words, the Government has not identified any other Court that:

allowed Dr. Levine to testify where he knew nothing of the facts in that case, and where he did

not offer any opinions in that case, and where he did not tie the facts of that case to his

generalized musings as an expert, and where he was instead allowed to offer untethered tutorials

to the jury. It was the Government’s burden to make such a showing that Dr. Levine’s role and

testimony in some other case bears some resemblance to his role and testimony in this case. The

Government has made no such showing.

       Finally, and perhaps still equally importantly, based upon the Government’s Response, as

well as its Disclosure of Dr. Levine, it is impossible to actually tell what Dr. Levine is going to

testify about at trial. The Government instead continues to offer wholly generic and conclusory

statements about what Dr. Levine will actually say at trial. That can all be avoided by either

barring Dr. Levine, or alternatively promptly holding a Daubert hearing - including by Zoom or

phone - to allow Mr. Persaud’s counsel to voir dire Dr. Levine about what it is that he is going to

say at trial. That type of examination seems exceedingly preferable to the objections at trial,

further motion practice including for a mistrial, and, if necessary, appellate issues that will all

certainly arise if Dr. Levine is allowed to get on the stand and provide his generalized musings,

purportedly grounded in his status as a “expert” without very particularized disclosure of what it



                                                   3
     Case: 1:16-cr-00793 Document #: 96 Filed: 12/23/20 Page 4 of 5 PageID #:347




is that he is going to offer and how it is particularly relevant to the facts and charges in this case.

        Indeed, despite what the Government now claims in its Response, it is hard to see how

Dr. Levine will not actually be offering “opinions” at trial based upon the Government’s own

Disclosure of Dr. Levine, including the following contained within the Government’s

Disclosure:

        The most common use of spam is to advertise commercial products and/or services,
        while the second-most common use of spam is to further fraud schemes. Spam is
        technically sent the same way as any other email, but that people who send spam
        (“spammers”) commonly use computer programs that connect to email servers and send
        lots of emails very quickly. Spammers typically obtain recipient email addresses by
        buying lists of addresses, or guessing recipient addresses. Spammers typically make
        money in exchange for sending spam on behalf of others.

        Spammers commonly attempt to defeat spam filters in a variety of ways, including by
        arranging to route spam through different email servers or editing the spam’s text.

        Dr. Levine may testify that email providers typically have a rule, communicated to
        their users in the providers’ terms of service, which prohibits using that email provider
        to send spam . . . That would typically include any legitimate emails sent by other users
        of that email provider, who will experience error messages when they attempt to send
        emails. This would typically cause legitimate users of that email provider to cancel their
        service with that provider—thereby causing the provider to lose revenue—and move to a
        different provider that does not operate a blacklisted email server. Accordingly, email
        providers typically prohibit users from using their email service to send spam because
        of the risk of lost revenues from their email servers being blacklisted. The consequences
        of violating this rule may ultimately include termination of that user’s account with the
        email provider. Spammers may attempt to defeat the providers’ no spam rules through
        various methods, including by altering the timing of when they send spam relative to
        when they sign up for service, and by signing up for service from new email providers
        under a fake identity.

Id. at Government’s Disclosure, at pp. 2-3 (emphasis added).

        If some or all of the above does not constitute “opinions,” then one is hard-pressed to

understand what is an opinion and what is not an opinion, and where the Government and Dr.

Levine are drawing the line in this case. That will remain unknown without a Daubert hearing.




                                                   4
     Case: 1:16-cr-00793 Document #: 96 Filed: 12/23/20 Page 5 of 5 PageID #:348




       In sum, and particularly in light of the Government’s own Disclosure of Dr. Levine, it is

imperative that Mr. Persaud, his counsel, and this Court have the opportunity to hear directly

from Dr. Levine, by way of a Daubert hearing, the full extent of the testimony he intends to offer

at trial – including but not limited to the above-referenced “non-opinions” which clearly look

like opinions.

       WHEREFORE, Defendant, Michael Persaud, by and though his undersigned counsel,

respectfully requests the entry of an Order barring the expert opinions of Dr. Levine, or for the

setting of a Daubert hearing, and for such other and further relief as is appropriate under the

circumstances.



                              RESPECTFULLY SUBMITTED,


                              By:    s/Michael I. Leonard
                                     One of the Attorneys for Defendant



                              CERTIFICATE OF SERVICE

       The undersigned states that, on December 23, 2020, he caused the above to be served on
counsel of record by way of ECF filing.




                              RESPECTFULLY SUBMITTED,


                              By:    s/Michael I. Leonard
                                     Counsel for Defendant




                                                 5
